                                                                                                  Case 2:19-cv-00805-JAD-VCF Document 12 Filed 06/20/19 Page 1 of 2



                                                                                            1   Anthony L. Martin
                                                                                                Nevada Bar No. 8177
                                                                                            2   anthony.martin@ogletreedeakins.com
                                                                                            3   Dana B. Salmonson
                                                                                                Nevada Bar No. 11180
                                                                                            4   dana.salmonson@ogletreedeakins.com
                                                                                                OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                            5   Wells Fargo Tower
                                                                                                Suite 1500
                                                                                            6   3800 Howard Hughes Parkway
                                                                                            7   Las Vegas, NV 89169
                                                                                                Telephone: 702.369.6800
                                                                                            8   Fax: 702.369.6888

                                                                                            9   Attorneys for Defendant
                                                                                                Apartment Management Consultants, LLC
O gletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                           10
                                                                                                                             UNITED STATES DISTRICT COURT
                                                                                           11
                                                                                                                              FOR THE DISTRICT OF NEVADA
                                                                                           12
                                                  Suite 1500, 3800 Howard Hughes Parkway




                                                                                           13   STEPHANIE HILL an individual;                        Case No.: 2:19-cv-00805-JAD-VCF
                                                          Telephone: 702.369.6800
                                                            Las Vegas, NV 89169
                                                             Wells Fargo Tower




                                                                                           14                         Plaintiff,
                                                                                                                                                    STIPULATION AND ORDER TO STAY
                                                                                           15   vs.                                                  MATTER PENDING ARBITRATION

                                                                                                APARTMENT MANAGEMENT                                              ECF
                                                                                                                                                                  (FirstNo. 12
                                                                                                                                                                         Request)
                                                                                           16
                                                                                                CONSULTANTS, LLC; DOES I through X;
                                                                                           17   and ROE Corporations XI through XX,
                                                                                                inclusive,
                                                                                           18
                                                                                                                      Defendant.
                                                                                           19

                                                                                           20          Defendant Apartment Management Consultants, LLC (“Defendant”) and Plaintiff Stephanie
                                                                                           21   Hill (“Plaintiff”), by and through their respective counsel, hereby request a stay of all proceedings
                                                                                           22   in this matter pending the outcome of arbitration per “Plaintiff’s Binding Arbitration” in accordance
                                                                                           23   with the terms set forth in the Binding Arbitration Agreement, AAA Employment Arbitration Rules,
                                                                                           24   and as otherwise required by our law or rules. Nothing in this SAO to Stay Matter Pending
                                                                                           25   Arbitration shall be deemed a waiver and/or release for the Parties to present such claims and/or
                                                                                           26   ...
                                                                                           27   ...
                                                                                           28   ...
                                                                                                  Case 2:19-cv-00805-JAD-VCF Document 12 Filed 06/20/19 Page 2 of 2



                                                                                            1   defenses in Arbitration. Therefore, it is Ordered that this Matter is Stayed Per 9 U.S.C. §3 and this
                                                                                            2   Matter is Compelled to Arbitration.
                                                                                            3   DATED this 20th day of June, 2019.              DATED this 20th day of June, 2019.
                                                                                            4   GABROY LAW OFFICES                              OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                            5                                                   P.C.

                                                                                            6   /s/ Christian Gabroy                            /s/ Dana B. Salmonson
                                                                                                Christian Gabroy                                Anthony L. Martin
                                                                                            7   Nevada Bar No. 8805                             Nevada Bar No. 8177
                                                                                                Kaine Messer                                    Dana B. Salmonson
                                                                                            8
                                                                                                Nevada Bar No. 14240                            Nevada Bar No. 11180
                                                                                            9   The District at Green Valley Ranch              Wells Fargo Tower
                                                                                                170 S. Green Valley Parkway, Ste. 280           Suite 1500
                                                                                           10   Henderson, NV 89012                             3800 Howard Hughes Parkway
O gletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                                Attorneys for Plaintiff                         Las Vegas, NV 89169
                                                                                           11                                                   Attorneys for Defendant
                                                                                           12
                                                  Suite 1500, 3800 Howard Hughes Parkway




                                                                                           13                                                 ORDER
                                                          Telephone: 702.369.6800




                                                                                                       IT IS SO ORDERED. Once the arbitration is completed, any party may move to lift
                                                            Las Vegas, NV 89169




                                                                                           14
                                                             Wells Fargo Tower




                                                                                           15   the stay and for further relief. The Clerk of Court is directed to ADMINISTRATIVELY CLOSE
                                                                                                this case.                                   UNITED STATES DISTRICT COURT JUDGE
                                                                                           16
                                                                                                                                             _________________________________
                                                                                                                                                          _____
                                                                                                                                                             _ ______
                                                                                                                                                                    _ _____
                                                                                                                                                                         _____ __
                                                                                                                                                                               _ __
                                                                                           17                                                U.S. District Ju
                                                                                                                                                           Judge
                                                                                                                                                            uddgge Je
                                                                                                                                                                   JJennifer
                                                                                                                                                                      nniferr A. D
                                                                                                                                                                                 Dorsey
                                                                                                                                                                                  o
                                                                                                                                             Dated: June 26
                                                                                                                                                          26, 2019
                                                                                           18                                                DATED
                                                                                           19

                                                                                           20

                                                                                           21

                                                                                           22

                                                                                           23

                                                                                           24

                                                                                           25

                                                                                           26
                                                                                           27

                                                                                           28


                                                                                                                                                  2
